


109 HR 6147 IH: Gestational Diabetes Act of 2006
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6147
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Mr. Fossella (for
			 himself and Mr. Engel) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To establish an Advisory Committee on Gestational
		  Diabetes, to provide grants to better understand and reduce gestational
		  diabetes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gestational Diabetes Act of
			 2006 or the GEDI Act.
		2.FindingsCongress finds the following:
			(1)The prevalence of
			 gestational diabetes among pregnant women in the United States is
			 increasing.
			(2)Gestational
			 diabetes, which is similar to chronic forms of diabetes, normally appears at 24
			 to 28 weeks' gestation and occurs in approximately 4 to 8 percent of pregnant
			 women.
			(3)The causes of
			 gestational diabetes are unknown, but genetics, excess weight, ethnicity, and
			 age are considered risk factors for the condition.
			(4)There is
			 disagreement among physicians about how to treat gestational diabetes, as well
			 as the effectiveness of current treatment regimens.
			(5)Gestational
			 diabetes, which can cause preeclampsia, also increases a pregnant woman's risk
			 for developing the condition in subsequent pregnancies.
			(6)Infants of women
			 who develop gestational diabetes may have extreme increases in birth weight and
			 the risks related to difficulties during the birthing process, and some of the
			 infants born to these women—
				(A)may subsequently
			 have low blood sugar or jaundice during the newborn period;
				(B)are at an
			 increased risk for obesity and birth trauma; and
				(C)are at an increased
			 risk of developing type 2 diabetes as an adolescent or adult.
				(7)About 15 percent
			 of infertility cases are linked to weight disorders, most often being
			 overweight or obese. Obesity affects fertility and is also associated with
			 increased morbidity for both the mother and the child.
			(8)Improved
			 nutritional and physical health care, both before and during pregnancy, may
			 significantly decrease the rates of gestational diabetes.
			(9)Ten percent of
			 obese pregnant women are estimated to have gestational diabetes.
			(10)Obesity
			 potentially leads to a higher rate of induction and primary caesarean
			 section.
			3.Gestational
			 DiabetesThe Public Health
			 Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the
			 following:
			
				XXIXGestational
				Diabetes
					2901.Understanding
				and Monitoring Gestational Diabetes and Obesity During Pregnancy
						(a)In
				generalThe Secretary of Health and Human Services, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				convene a Research Advisory Committee.
						(b)MembershipMembership
				in the Research Advisory Committee—
							(1)shall
				include—
								(A)a representative
				from the Agency for Healthcare Research and Quality;
								(B)a representative
				from the Centers for Disease Control and Prevention;
								(C)a representative
				from the National Institutes of Health;
								(D)a representative
				from the Office of Minority Health;
								(E)a representative
				from the Indian Health Service; and
								(F)representatives
				from other appropriate Federal agencies; and
								(2)may include
				representatives from other appropriate organizations.
							(c)Matters To Be
				StudiedThe Director of the Centers for Disease Control and
				Prevention, in consultation with the Research Advisory Committee, shall develop
				a multisite, gestational diabetes research project within the diabetes program
				of the Centers for Disease Control and Prevention to expand and enhance
				surveillance data and public health research on gestational diabetes. The
				project shall address—
							(1)the use of
				consistent standards to measure gestational diabetes;
							(2)the procedures to
				establish accurate and efficient systems for the collection of gestational
				diabetes data within each State;
							(3)the progress of
				collaborative activities with the National Vital Statistics System, the
				National Center for Health Statistics, and State health departments with
				respect to the standard birth certificate, in order to improve surveillance of
				gestational diabetes;
							(4)the establishment
				of procedures for reporting gestational diabetes data to the Centers for
				Disease Control and Prevention;
							(5)post-natal methods
				of tracking women who had gestational diabetes after delivery and the
				development of ways to lower the incidence of type 2 diabetes in that
				population;
							(6)variations in the
				distribution of diagnosed and undiagnosed diabetes and of impaired fasting
				glucose tolerance and impaired fasting glucose within and among groups of
				women; and
							(7)factors that
				influence risks for gestational diabetes and obesity during pregnancy and
				complications during childbirth among women, including cultural, racial,
				ethnic, geographic, demographic, socioeconomic, and genetic factors.
							(d)MeetingsNot
				later than 1 year after the establishment of the gestational diabetes research
				project under subsection (c), and annually thereafter, the Research Advisory
				Committee shall meet to assess the progress of the project and to update the
				Secretary of Health and Human Services, if necessary.
						(e)ReportNot
				later than 2 years after the date of enactment of the
				Gestational Diabetes Act of
				2006, and annually thereafter, the Director of the Centers for
				Disease Control and Prevention shall generate a report on the prevalence of
				gestational diabetes and disseminate the report to the Secretary of Health and
				Human Services and appropriate Federal and non-Federal agencies.
						2902.Demonstration
				Grants to lower the rate of Gestational Diabetes and Obesity during
				Pregnancy
						(a)In
				generalThe Secretary of Health and Human Services, acting
				through the Director of the Centers for Disease Control and Prevention, in
				consultation with the Research Advisory Committee established under section
				2901, shall award grants, on a competitive basis, to eligible entities for
				demonstration projects that test specified hypotheses about interventions
				designed to reduce the incidence of gestational diabetes and obesity among
				young women and implement relevant activities. In making such grants, the
				Director shall act on scientific findings that—
							(1)the prevention or
				delay of type 2 diabetes is possible for older adults;
							(2)the diabetes risk
				status of an individual is likely established during the individual's earlier
				age (adolescence through the age of 30);
							(3)women are uniquely
				capable of demonstrating their diabetes risk status, through acquiring
				gestational diabetes during the challenge of pregnancy;
							(4)gestational
				diabetes itself is a well-established risk factor for a woman's subsequent
				transition to type 2 diabetes; and
							(5)gestational
				diabetes may confer risks of future obesity and type 2 diabetes on the children
				of a mother with gestational diabetes.
							(b)ApplicationAn
				eligible entity desiring to receive a grant under this section shall submit to
				the Director of the Centers for Disease Control and Prevention—
							(1)an application at
				such time, in such manner, and containing such information as the Director may
				require; and
							(2)a plan to—
								(A)lower the rate of
				gestational diabetes and obesity during pregnancy; or
								(B)conduct post-natal
				methods of tracking women who had gestational diabetes in order to develop ways
				to lower the incidence of such mothers developing type 2 diabetes.
								(c)Uses of
				fundsAn entity receiving a grant under this section shall use
				grant funds to carry out demonstration projects, which may include—
							(1)expanding
				community-based health promotion education, activities, and incentives focused
				on the prevention of gestational diabetes and obesity during pregnancy;
							(2)aiding State-based
				diabetes prevention and control programs to collect, analyze, disseminate, and
				report surveillance data on women with, and at risk for, gestational diabetes
				and obesity during pregnancy;
							(3)building capacity
				with State-based partners to implement programs and interventions based on
				surveillance data; and
							(4)training and
				encouraging health care providers to promote risk assessment, quality care, and
				self-management for gestational diabetes and obesity during pregnancy and its
				complications in the practice settings of the health care providers.
							(d)Reports
							(1)CDC
				reportNot later than 2 years
				after the date of enactment of the Gestational Diabetes Act of 2006, the
				Director of the Centers for Disease Control and Prevention shall prepare and
				submit a report to the Secretary of Health and Human Services concerning the
				results of the studies conducted through the grants awarded under this
				section.
							(2)Secretary
				reportNot later than 90 days after receiving the report
				described in paragraph (1), the Secretary shall prepare and submit a report to
				Congress concerning the results and findings of the report.
							(e)Definition of
				eligible entityIn this section, the term eligible
				entity means a nonprofit organization (such as an academic center or
				community health center) or a State health agency.
						(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $5,000,000 for fiscal year 2007 and such sums as may be
				necessary for each of the fiscal years 2008 through 2011.
						2903.Research
				Expansion of Gestational Diabetes and Obesity during Pregnancy
						(a)In
				generalThe Director of the Centers for Disease Control and
				Prevention and the Director of the National Institute of Child Health and Human
				Development, in collaboration with the National Institute of Diabetes and
				Digestive and Kidney Diseases, shall conduct and support basic, clinical, and
				public health research regarding gestational diabetes and obesity during
				pregnancy. Such research shall include—
							(1)investigating
				therapies, interventions, and agents to detect, treat, and slow the incidence
				of, gestational diabetes and obesity during pregnancy;
							(2)developing and
				testing novel approaches to the design and analysis of clinical trials;
							(3)facilitating the
				enrollment of patients for clinical trials, including patients from diverse
				populations and populations who suffer disproportionately from these
				conditions;
							(4)developing
				improved diagnostics and means of patient assessment for gestational diabetes
				and obesity during pregnancy; and
							(5)conducting public
				health research to further knowledge on epidemiologic, socioenvironmental,
				behavioral, translation, and biomedical factors that influence gestational
				diabetes and obesity during pregnancy.
							(b)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $8,000,000 for fiscal year 2007 and such sums as may be
				necessary for each of the fiscal years 2008 through 2011.
						2904.Screening for
				gestational diabetesThe
				Director of the Centers for Disease Control and Prevention shall encourage
				screening for gestational diabetes within the State-based diabetes prevention
				and control programs assisted by the Centers for Disease Control and
				Prevention, for the purpose of reducing the incidence of gestational diabetes
				and its related
				complications.
					.
		
